Citation Nr: 0636134	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for claimed flat feet.  

2.  Entitlement to service connection for claimed lumbosacral 
strain, right and left hip disorders, a cervical spine 
disorder, right and left knee disorders, and right and left 
ankle disorders, to include as secondary to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
July 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO.  

In June 2001, the Board remanded the file to the RO for 
development under the newly enacted Veterans Claims 
Assistance Act (VCAA).  The RO accomplished the required 
actions and readjudicated the claim as reflected in a 
Supplemental SOC (SSOC) issued in August 2004 that continued 
the previous denial of the benefits sought on appeal.  

In January 2006, following the receipt of additional 
evidence, the Board remanded the file once again for 
readjudication by the RO.  The RO readjudicated the case and 
continued the denial of the benefits sought, as reflected in 
an SSOC issued in June 2006.  The file has now been returned 
to the Board for further appellate review.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to have had pes planus when he 
underwent an examination at the time of his entry into 
service.  

3.  The preexisting pes planus is not shown to have undergone 
an increase in severity during the veteran's limited military 
service.  

4.  The veteran did not manifest a disorder involving the 
lumbosacral spine, cervical spine or either hip, knee or 
ankle while on active duty.  

5.  The veteran currently is not show to have a condition of 
the lumbosacral spine, cervical spine, hips, knees or ankles 
due to any event or incident of his service.  



CONCLUSIONS OF LAW

1.  The veteran's preexisting disability manifested by pes 
planus is not shown to have been aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2006).  
 
2.  The veteran is not shown have disability manifested 
lumbosacral strain, cervical spine disability, right or left 
hip disability, right or left knee disability, or right or 
left ankle disability due to disease or injury that was 
incurred in or aggravated by active service or that was 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued in July 1999, prior 
to the enactment of VCAA.  In February 2002, during the 
pendency of this appeal, the RO sent the veteran a letter 
advising him that to establish entitlement to service-
connected compensation benefits, the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The letter discussed the types of medical or lay evidence 
acceptable to support each of these elements, VA's duty to 
assist in obtaining evidence, and when and where to send 
evidence.  

Thereafter, the veteran was afforded time to respond before 
the RO readjudicated the case as reflected in the June 2004 
rating decision (VCAA) and the August 2004 SSOC.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the February 2002 letter cited 
above satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA would make reasonable 
efforts to help him obtain medical records, employment 
records, and records from Federal agencies.  The letter asked 
the veteran to provide the necessary contact information and 
authorization for all relevant entities having evidence for 
development, and advised him that is the claimant' s 
responsibility to ensure that requested records are received 
by VA.  The letter stated that the veteran could obtain and 
submit records to VA himself.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

The RO has not explicitly met the fourth content-of-notice 
requirement cited by Pelegrini, in that the veteran was not 
advised to provide any evidence in his possession that 
pertains to the claims.  

While the RO did not expressly tell the veteran to "give us 
all you've got," the Board finds that the veteran was 
constructively invited to submit all relevant evidence not 
already of record.  The rating decisions, the SOC and SSOCs, 
and the notice letter in February 2002 all listed in detail 
the legal criteria for service connection and the evidence 
that the RO had considered so far in adjudicating the claim.  
The veteran had clear guidance as to what evidence, if any, 
in his possession should be submitted to VA in support of his 
claim.   

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since the rating decision was issued prior to enactment of 
VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the February 2002 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the RO readjudicated 
the claim as reflected in the SSOCs of August 2004 and June 
2006.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and the 
RO has not notified the veteran of the criteria for degree of 
disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless.  Id.  

As the Board's decision herein denies service connection for 
the claimed disabilities, no degree of disability or 
effective date is being assigned for any disability, and 
there is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The service medical records and post-service VA and private 
medical records have been associated with the claims file; 
neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  The 
veteran has been afforded appropriate VA medical examinations 
in support of his claim.  Finally, the veteran has been 
advised of his right to testify in a hearing before the RO's 
Decision Review Officer or before the Board, but he has not 
requested a hearing in conjunction with this appeal.  

The Board notes at this point that the veteran's 
representative filed a Written Brief Presentation in December 
2005 that asserts remand is required because a VA medical 
opinion dated in March 2005, which was issued in response to 
the Board's request to the Veterans Health Agency (VHA) in 
February 2005, is allegedly insufficient.  

Specifically, the veteran's representative contends that the 
VHA opinion is "incredibly brief" and does not support the 
conclusions, and that the medical reviewer misused the term 
"overuse" in finding that the veteran's condition during 
service was acute rather than permanent.  

However, on careful review, the Board finds that the VHA 
medical reviewer adequately stated his conclusions and 
adequately supported those conclusions with reference to the 
medical record.  

Further, neither the Board nor the veteran's representative 
is in a position to contest an orthopedic surgeon's use of 
medical terminology such as "overuse syndrome."  

The Board also notes that the veteran's representative 
subsequently filed a Written Brief Presentation in September 
2006 that characterized the Board's request to VHA for 
medical opinion as a "remand" and asserted that the alleged 
inadequacies of the VHA opinion, cited above, entitled the 
veteran to a remand and new examination.  

In response, the Board notes that a remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order, and, where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  However, in this case the Board's 
February 2005 request to VHA for a medical opinion was not a 
remand to the RO, and Stegall does not apply.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection on appeal.  


II.  Analysis

The veteran asserts that his flat feet existed prior to his 
military service but was permanently aggravated by that 
military service, and that all other claimed disabilities are 
due to the progression of, and/or falls resulting from, his 
flat feet.  


A.  Service Connection for Pes Planus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

In this case, the veteran's service medical records (SMR) 
include a July 1970 induction physical examination that noted 
pes planus, PULHES category L2.  The Board accordingly finds 
that the veteran had pes planus that existed prior to his 
entry onto active service.  

Having found that the pes planus preexisted military service, 
the Board must determine whether the presumption of 
aggravation applies.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  

In this case, there is no objective evidence of any increase 
in the severity of the veteran's pes planus during service.  
A clinical note in March 1971 noted the presence of pes 
planus, and an orthopedic clinical note in April 1971 noted 
only the presence of "mild bilateral pes planus."  

In response to a congressional inquiry, the veteran had an 
orthopedic examination in July 1971 that noted a number of 
current problems involving the lower extremities, but pes 
planus was not mentioned as one of those problems.  

The veteran's discharge examination in July 1971 made no 
notation of pes planus as a disorder at the time of 
separation from service.  The Board accordingly finds no 
basis in the service medical record to establish that the pes 
planus underwent an increase in disability while he was on 
active duty.  Hence, the presumption of aggravation 
accordingly cannot be favorably applied in this case.  

Also pertinent to the question of aggravation, the evidence 
of record includes a March 2005 opinion by a VA orthopedic 
surgeon who stated, after reviewing the veteran's chart, that 
the veteran suffered no permanent injury or exacerbation of a 
preexisting injury to lead to the problems that the veteran 
had experienced since his discharge from service.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Thus, as neither presumption of soundness nor the presumption 
of aggravation are for application in this case, service 
connection for pes planus must be denied.  

In addition to the medical evidence, the Board has considered 
the veteran's theory that military service caused his pes 
planus to worsen.  The Board points out, however, that the 
veteran's theory is controverted by the finding of the VA 
reviewing physician.  

In any event, as the veteran is a layperson not shown to 
possess the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether his preexisting disability was 
permanently aggravated by his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

As his assertions in this regard have no probative value, he 
also is not competent to controvert a competent and 
persuasive medical opinion on the basis of his statements, 
alone.  

Under these circumstances, the Board finds that the claim for 
service connection for pes planus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 59, 55 (1990).  


B.  Service Connection for Other Disability

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In this case, the veteran's service medical records show 
complaints of pain and limitation of motion of both knees and 
ankles in March 1971.  An X-ray study of the knees in April 
1971 showed an osteochondroma of the right tibia and a 
fibroma of the left tibia; the X-ray studies of the ankles 
and feet were unremarkable.  

The veteran was issued crutches and placed on temporary light 
duty profile for probable derangement of the right knee.  
Subsequent orthopedic clinical notes in April 1971 showed an 
impression of right heel valgus and right tibial osseous 
mass, but the knees and ankles had normal range of motion 
with no instability.  

In May 1971 the veteran complained of having a painful and 
swollen right knee after a physical fitness test, and he was 
again issued crutches and placed on light duty profile; the 
clinical impression was that of "multiple pains of both 
lower extremities, etiology unknown."  

The veteran's service medical records also contain an 
orthopedic examination in July 1971, conducted in response to 
a congressional inquiry, showing full range of motion of the 
knees without effusion, crepitus or instability but with 
tenderness on palpation, bilaterally.  

The veteran's feet and ankles had full range of motion 
without crepitus, instability, edema, callous, or deformity; 
the calves were nontender.  The X-ray studies revealed 
osteochondroma of the right tibia.  

The examiner's impression was that of  bilateral lower 
extremity pain, etiology undetermined.  The examiner opined 
that the veteran was fit to return to duty without 
limitation.  Shortly thereafter in July 1971 the veteran had 
a separation physical examination that noted no abnormalities 
of the lower extremities.  

In September 1978 he underwent a VA medical examination that 
noted a slightly rolling gait toeing in with the left foot 
slightly and slight tenderness on pressure to the Achilles 
tendons and the calves, bilaterally; otherwise, the 
examination of the lower extremities was unremarkable.  The 
examiner diagnosed "history of painful legs of undetermined 
etiology."  

A neurology consultation report signed by Dr. B.T. in 
November 1998 states that the veteran had asked whether flat 
feet could produce back pain; Dr. BT stated in response that 
it was possible, but not probable, for flat feet to produce 
back pain.  However, it could be reasonable for the veteran 
to have knee and hip trouble rather than back trouble.  

A letter signed by Dr. L.H. in November 1998 states that the 
veteran had been his patient since 1989 and a regular patient 
since 1994.  By history, the veteran was noted to have been 
treated for flat feet in the Army and discharged without 
disability; after discharge from service, the veteran had 
falls in about 1976, 1981, 1990 and 1994 when he injured his 
back, neck and shoulders.   

Dr. L.H. opined that the veteran's flat feet caused 
instability in the right ankle or the right knee, but could 
not express an opinion as to whether that instability 
actually caused the falls.  

The veteran had a VA-contract medical examination in May 2002 
when he complained of chronic pain due to lumbar spine disc 
disease and pes planus.   The doctor diagnosed degenerative 
lumbar disc disease and pes planus; there was no diagnosed 
hip, ankle or knee disorder.  

A summary letter stated that the veteran had presented with 
several problems, among which was lower back complaint of 
long standing and resulting from flat feet and several heavy 
falls.  

The veteran had another VA-contract medical examination in 
July 2003.  It was noted that he had had falls in 1976, 1981 
(with consequent lumbar laminectomy in 1982), 1991, 1994, 
1998 and 2001.  

It was stated that it was more than probable that most or all 
of the veteran's falls could be attributed to his flat feet 
and that, because of pronated feet causing mechanical 
problems with gait, they might produce excessive strain on 
the hips, knees, ankles and lower back.  While it would be 
very hard to confirm the direct effect of the feet on the 
actual falls, it was more likely than not to be a 
contributing factor in such incidents.  

A careful review of the medical evidence shows no basis on 
which service connection can be awarded for any claimed 
disability of the ankles, knees, hips, lumbar spine or 
cervical spine.  

There is no indication of a disability at the time of the 
veteran's discharge or any that became manifest to any degree 
within a year after the veteran's discharge.  

There is no medical evidence of direct nexus between any of 
the claimed disabilities, collectively or individually, and 
any event or incident of the veteran's military service.  

The veteran has no service-connected disability, so there is 
no basis on which to develop a claim for secondary service 
connection.  

Finally, while the medical evidence does show a possible 
connection between pes planus and the veteran's recurring 
falls, pes planus is not a service-connected disorder and 
there is accordingly no basis on which to develop the 
question of proximate causation between pes planus, the 
falls, and the current claimed disabilities.  

Under these circumstances, the Board finds that the claim for 
service connection for lumbosacral strain, right and left hip 
disabilities, a cervical spine disability, right and left 
knee disabilities, and right and left ankle disabilities must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 59, 55 (1990).  



ORDER

Service connection for pes planus is denied.  

Service connection for lumbosacral strain is denied.  

Service connection for right or left hip disorder is denied.  

Service connection for a cervical spine disorder is denied..  

Service connection for right or left knee disorder is denied.  

Service connection for right or left ankle disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


